Citation Nr: 1220814	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  09-36 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent for lumbar spine degenerative arthritis.

2.  Entitlement to an initial rating greater than 10 percent for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Macierowski Kirby, Counsel



INTRODUCTION

The Veteran served on active duty from September 1987 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

Although the May 2010 rating decision indicated that granting a separate rating for the Veteran's left lower extremity radiculopathy constituted a full grant of the benefit sought on appeal, specifically the Veteran's request for a separate rating for sciatica as noted in his September 2009 VA Form 9, the pertinent criteria reflect that evaluations for neurologic impairment are part of the rating criteria for spine disabilities.  See 38 C.F.R. § 4.71a.  An appellate decision with respect to an initial rating for a lumbar spine disability would also address entitlement to and level of separate rating(s) assigned for neurologic impairment.  Thus, entitlement to a higher initial rating for the left lower extremity radiculopathy is addressed below.


FINDINGS OF FACT

1.  The Veteran's lumbar spine degenerative arthritis is manifested by forward flexion of the lumbar spine to 50 degrees, but not by anklyosis, functional loss beyond that contemplated by the current rating, or intervertebral disc syndrome.

2.  The Veteran's left lower extremity radiculopathy is manifested by no more than mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 20 percent for lumbar spine degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).
2.  The criteria for an initial rating greater than 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Prior to the Veteran's separation from service, he was provided with notice as part of the Benefits Delivery at Discharge (BDD) program; his acknowledgement of this notice, to include that of regulations pertinent to the establishment of an effective date and of the disability rating, was received by VA in April 2008.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  A fee-based examination was conducted in May 2008 and a VA examination was conducted in November 2009; the record does not reflect that either examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Each examiner conducted a physical examination, recorded clinical findings to include range of motion and neurologic testing, and documented the Veteran's subjective complaints.

No additional evidence, relevant to the issues adjudicated in this decision, appears to be available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Service connection for lumbar spine degenerative arthritis was granted in a January 2009 rating decision, and an initial 20 percent rating assigned under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Diagnostic Code 5237 is subsumed into the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  38 C.F.R. § 4.71a, General Rating Formula (2011).  

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable anklyosis of the entire thoracolumbar spine warrants a 40 percent rating; unfavorable anklyosis of the entire thoracolumbar spine warrants a 50 percent rating; and unfavorable anklyosis of the entire spine warrants the maximum 100 percent rating.  Id.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed., 2003).  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

The evidence of record does not support greater than a 20 percent initial rating for lumbar spine degenerative arthritis based on the General Rating Formula.  At the May 2008 fee-based examination, forward flexion of the lumbar spine was to 50 degrees; at the November 2009 VA examination, forward flexion of the lumbar spine was to 55 degrees.  Additionally, the May 2008 fee-based examiner specifically noted that there was no ankylosis of the lumbar spine.  Thus, as forward flexion of the lumbar spine is not limited to 30 degrees or less, to include evidence of anklyosis, an initial rating greater than 20 percent is not warranted under the General Rating Formula.

Service connection for left lower extremity radiculopathy, as related to the Veteran's lumbar spine degenerative arthritis, was granted in a May 2010 rating decision, and a 10 percent rating assigned under the provisions of Diagnostic Code 8520.  38 C.F.R. § 4.118, Diagnostic Code 8520 (2011).  Diagnostic Code 8520 provides for 10, 20, 40, and 60 percent ratings for incomplete paralysis of the sciatic nerve that is mild, moderate, moderately severe, and severe, respectively.  38 C.F.R. § 4.118, Diagnostic Code 8520.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis for a particular nerve, whether due to varied level of the nerve lesion or to partial regeneration; when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

However, the evidence of record does not support greater than a 10 percent rating for the left lower extremity radiculopathy.  The November 2009 VA examination report noted that an electromyelogram (EMG) showed clinical evidence of chronic left-sided L5-S1 radiculopathy, but neurologic findings at that examination showed that there was only a slight decrease in light touch sensation across on the calluses of the metatarsal heads of the left foot.  Sensation to light touch, pinprick, and vibratory sense were all intact.  Similarly, at the May 2008 fee-based examination, clinical examination showed normal motor and sensory function, and normal knee jerk and ankle jerk responses bilaterally.  

Moreover, the evidence of record does not support a separate rating for associated neurological abnormalities other than left lower extremity radiculopathy.  The evidence of record dated during the appeal period does not establish the existence of right lower extremity radiculopathy; the Veteran has not reported experiencing radiation of his back pain into or other symptoms in his right lower extremity, and objective evidence was not shown on the EMG at the November 2009 VA examination.  Further, the Veteran denied experiencing bladder or bowel symptomatology at both examinations.

The evidence of record also does not show that the Veteran's lumbar spine degenerative arthritis causes a level of functional loss greater than that already contemplated by the assigned 20 percent rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2011).  Although there is evidence that the Veteran experiences pain during forward flexion of the lumbar spine, the degrees to which motion was limited was noted to be where the Veteran's pain began, and both the May 2008 fee-based examiner and the November 2009 VA examiner concluded that there was no additional limitation of motion resulting from pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  See id.; see also 38 C.F.R. § 4.71a, General Rating Formula; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The record does not establish the existence of functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 beyond that contemplated in the currently assigned rating.

The provisions of 38 C.F.R. § 4.71a indicate that intervertebral disc syndrome should be evaluated under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  However, the May 2008 fee-based examiner found on clinical examination that there were no signs of intervertebral disc syndrome with chronic nerve and root involvement.  Thus, consideration of the Veteran's lumbar spine disability under Diagnostic Code 5243 for intervertebral disc syndrome is not required.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2011).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The Board finds that the schedular ratings are adequate.  Ratings in excess of those assigned are provided for higher levels of severity of lumbar spine arthritis and lower extremity radiculopathy, but for certain manifestations which the medical evidence reflects are not present in the Veteran's clinical picture.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's spine disability and left lower extremity radiculopathy.  The record does not reflect that he has required further surgery past his 2001 discectomy, or otherwise required hospitalization for treatment.  Both VA examinations reflect that the Veteran is currently employed full-time.  Although he reported to the November 2009 VA examiner that he had to get up at certain intervals to stretch as not to aggravate his low back pain, the basis of the VA Rating Schedule is to compensate for the interference that each individual disability causes with employment.  The record does not reflect that the Rating Schedule is inadequate to contemplate the manifestations of his disabilities.  Thus, no extraschedular referral is required.

The preponderance of the evidence is against the Veteran's claims for increase.  There is no doubt to be resolved, and higher initial ratings for degenerative arthritis of the lumbar spine or for left lower extremity radiculopathy are not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating greater than 20 percent for lumbar spine degenerative arthritis is denied.

Entitlement to an initial rating greater than 10 percent for left lower extremity radiculopathy is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


